Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/19/2020 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner as indicated below.
      Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner's statement of reasons for allowance:
As to claims 1, 10 and 11, the present invention from the present application discloses an information apparatus and processing in which “determining a corresponding charge plan which is one of charge plans of the delivery service corresponding to the first use information obtained by the obtaining section based on the first use information obtained by the obtaining section, second use information associated with use of the delivery service by a second user, and a selected charge plan which is one of the charge plans of the delivery service selected by the second user; and displaying corresponding charge plan information indicating the corresponding charge plan determined by the determination section in a terminal device of the first user” which is allowable in combination with the other claimed limitations. 
The closest prior art such as Tomono (US P. No. 2017/0090830) and Okamoto et al. (US P. No. 2021/0357974), which is recorded in the Examiner’s Citation of Pertinent Prior Art below. However, the prior art above fails to anticipate or render the above underlined limitations .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

	 			Examiner’s Remark
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	Tomono (US P. No. 2017/0090830) discloses an image forming apparatus capable of notifying the user at a suitable timing that the printing material stored in a cartridge is running low, when the user has subscribed to an automatic delivery service for the delivery of cartridges. When the user of the printer has subscribed for the fixed-rate printing service, i.e., the automatic cartridge delivery service, special cartridges designed for fixed-rate printing processes are shipped automatically to the user when ink in the printer is running low so that the printer can perform printing processes using the special cartridges. However, when the user is not subscribed to the service, the printer executes printing processes using normal cartridges that are sold commercially, for example. Thus, the printer may use either special cartridges or normal cartridges, but the content displayed on the screen to notify the user when ink is running low differs depending on whether the printer 10 is using special cartridges or normal cartridges. This difference is necessary because the special cartridges are automatically delivered when the user is subscribed to the fixed-rate printing service, while the user must purchase normal cartridges at a retail store or the like when not subscribed to the fixed-rate printing service.

Akiyama et al. (US P. No. 2012/0072376) discloses each printer system is connected to the print server 1 through the network 2 to be able to perform data communication to send the print server 1 basic information necessary to calculate a print unit price, such as the remaining amounts of consumables, operating status information, the toner price, the paper price. The computer extracts basic information, such as the remaining amounts of consumables for the printer 42, information on the operating status, the price of toner used in the printer 42, and the paper price, necessary to calculate the print unit price and sends it to the print server at predetermined timing.

	Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas Q. Tran whose telephone number is (571) 272-7442. The Examiner can normally be reached on 7:00AM-4:00PM. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mohammad Ghayour can be reached on (571) 272-3021.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private 

Dec. 17, 2021
/DOUGLAS Q TRAN/Primary Examiner, Art Unit 2672